HOOD, Judge
(dissenting).
I am unable to agree with the conclusions reached by the majority.
My colleagues erred first, I think, in holding that “Placid is not attacking Mrs. Beason’s title” in the matter which is before us now on remand. I think Placid clearly is attacking her title, and that the majority has sustained that attack, although the jurisprudence is established that the lessee cannot assail the title of its lessor.
The majority also erred, I believe, in holding that the oil, gas and mineral lease from Judge Jim Johnson to Placid Oil Company, dated February 5, 1965, did not supersede, or effect a novation of, two previously recorded leases from Johnson’s author-in-title to the same lessee, Placid. In my opinion the documents themselves show that the lease executed by Johnson to Placid superseded the previously recorded leases. I also interpret the evidence as showing that the parties, Johnson and Placid, clearly intended for the 1965 lease to su*634persede the previously recorded contracts, which in effect were between the same parties affecting the same land.
I think the judgment rendered by the trial court is correct and should be affirmed.
For these reasons, I respectfully dissent.